Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23 and 25-43 are pending in the application. Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23 and 25-43 are allowed.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on April 19th, 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic message from Liangang Ye on March 22nd, 2022.

The application has been amended as follows: 
Claim 25:	(1 of 2) Replace the following structure:

    PNG
    media_image1.png
    140
    351
    media_image1.png
    Greyscale
,
with the following structure (the only difference is the presence of a double bond in the bicyclic ring):

    PNG
    media_image2.png
    140
    351
    media_image2.png
    Greyscale
.

(2 of 2) Replace the following structure:

    PNG
    media_image3.png
    141
    349
    media_image3.png
    Greyscale
,
with the following structure (the only difference is the presence of a double bond in the bicyclic ring):

    PNG
    media_image4.png
    141
    349
    media_image4.png
    Greyscale
.

	Claim 33:	Replace “refers to” with “is”.
Claim 34:	Replace “refers to” with “is”.
Claim 35:	Replace “refers to” with “is”.
Claim 36:	Replace “refers to” with “is”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626